Title: To Thomas Jefferson from Erastus Roberts, 21 December 1807
From: Roberts, Erastus
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia December 21st. 1807.
                        
                        In consideration of a favour which I have recently received from you, I think, will justify me, in troubling
                            you with these few lines, to return my sincere thanks for the favour confered. The very great disparity which subsists
                            between us gave me little reason to hope for the success of my letter. The intervening time which alapsed served to
                            suffocate that ray of hope which I dared to nourish in my bosom. But, since your benignity cherishes my ambition and
                            stimulates me to make additional efforts to rise in the estimation of the world—no exertions on my part shall be wanting
                            to facilitate my progress in the pursuit in which I am about to enter; and would suggest a wish to be remembered. Your
                            obedient servant
                        
                            Erastus Roberts
                            
                        
                    